Title: Cash Accounts, January 1763
From: Washington, George
To: 



[January 1763]



Cash


Jany  3—
To Cash for Salt 7/6—Do for 2 Bushls 10/
£ 0.17. 6


17—
To Balle Acct of Mr Saml Johnston
4.13.11 1/2


23—
To Mr [Daniel] French for Smiths Work
0.10. 0


25—
To Cash stopped in my hands for Security agt Milky Pearson’s Claim of Dower
60. 0. 0


25—
To Cash of Mr Humphrey Peake
11. 2. 7


Contra



By Cash paid Vale Crawford—Balle Acct
7. 7. 2 3/4


Jany  7—
By Exps. at [Richard] Colemans 6/9—gave hisboy 2/6
0. 9. 3



By ditto at old Ct Ho. 2/6 Ditto at Leesburg5/
0. 7. 6


10—
By Edwd Violette for Corn &ca
10. 7. 9


12—
By Stephenson’s daughter 5/ Exps. at Leesbg11/6
0.16. 6


13—
By Shoeing Horse 2/6—stuffing Sadle 2/
0. 4. 6



18—
By Mr Jos. Watson for 5 Lottery Tickets
5. 0. 0



By dinnr at Mrs [Mercy] Chews 2/6–5 bushlsRye 12/6
0.15. 0


20—
By Iron of Mr Semple—pd Wm Stone
30. 3. 4


25—
By Mrs Brasenton laying two Women
1. 0. 0



By Mrs Washington 1/6—By Servts 3/6
0. 5. 0


